Citation Nr: 9923474	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  95-36 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for anxiety with post-
traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

2.  Entitlement to an increased rating for residuals of 
fracture of the left foot, cuboid bone, at ankle level, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for Colles fracture of 
the right wrist with traumatic arthritis, currently evaluated 
as 10 percent disabling.

4.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability due 
to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1941 to 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected anxiety with PTSD is 
manifested by no more than considerable social and industrial 
impairment; severe social and industrial impairment is not 
demonstrated nor is occupational and social impairment with 
deficiencies in most areas with symptoms of suicidal 
ideation; obsessional rituals which interfere with routine 
activity; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, or 
inability to establish and maintain effective relationships 
demonstrated.

3.  The veteran's service-connected residuals of fracture of 
the left foot cuboid bone at ankle level are manifested by no 
more than marked limitation of motion of the ankle.

4.  The service connected residuals of Colles fracture of the 
right wrist with traumatic arthritis is manifested by painful 
motion without ankylosis. 

5.  It is not demonstrated that the veteran is, as a sole 
result of his service-connected disabilities, precluded from 
all forms of substantially gainful employment consistent with 
his education and prior work history.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 50 percent 
for anxiety with PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.132, Part 4, Diagnostic Code 9411 (prior to November 7, 
1996); 38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411 (from 
November 7, 1996) (1998).

2.  The criteria for an evaluation greater than 20 percent 
for residuals of fracture of the left foot cuboid bone at 
ankle level have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Codes 5270, 5271, 5284 (1998).

3.  The criteria for an evaluation greater than 10 percent 
for Colles fracture of the right wrist with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, 
Diagnostic Codes 5003, 5010, 5214, 5215 (1998).

4.  The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 
Part 4 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The veteran has been afforded 
multiple (VA) examinations and treatment records have been 
obtained.  The Board is satisfied that all available relevant 
evidence has been obtained regarding the claim, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Anxiety with PTSD

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule, Mental 
Disorders, 61 Fed. Reg. 52,695 (1996).  (Codified as 
38 C.F.R. § 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 
(1991), it was held that when the law or regulations change 
after a claim has been filed, but before the appeal process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  
However, in Rhodan v. West, 12 Vet. App. 55 (1998), it was 
held that the new rating criteria regarding mental disorders 
could not have retroactive application prior to November 7, 
1996.  Therefore, in this case, the Board has evaluated the 
veteran's service-connected PTSD under the old criteria both 
prior to and from November 7, 1996, and under the new 
criteria as well, from November 7, 1996.  

The report of a September 1994 VA psychiatric examination 
reflects that the veteran reported a history that included 
initial odd jobs and then schooling for agriculture after 
service.  He worked on a truck farm for a number of years and 
his last employment was approximately 30 years before.  He 
reported dreaming nearly every night regarding experiences 
during his active service.  He reported daily intrusive 
thoughts and that he was generally irritable.  He indicated 
that he had an exaggerated startle response and often had 
uncontrollable episodes of crying.  He was on time for his 
evaluation.  He was casually attired and oriented in all 
spheres.  His mood was anxious and affect was constricted.  
Long-term memory was intact and he appeared to be devoid of 
unusual ideations, delusions, or hallucinations.  He was not 
suicidal or homicidal.  His sleep patterns were intermittent 
with nightmares.  His speech was soft, but of normal rate and 
cadence and communication skills were intact.  Interpersonal 
relationships appeared to be generally affected by his severe 
nervousness.  His insight and judgment appeared to be fair.  
The diagnoses included PTSD and generalized anxiety disorder.  

VA records, dated in October 1994, reflect that the veteran 
was seen for initial assessment.  The veteran indicated that 
he did not desire psychotherapy for PTSD.  The report of 
January 1995 VA psychological testing reflects that the 
veteran had chronic PTSD and had displayed PTSD symptoms for 
50 plus years without improvement.

The report of a December 1996 VA psychiatric examination 
reflects that the veteran reported no significant changes 
since 1994.  He indicated that his nerves had gotten worse 
and that he had been on different medicines for treatment of 
his nerve condition.  The veteran reported that he had led a 
socially avoidant life.  He indicated that he had recurrent 
nightmares of incidents in World War II.  He stated that he 
was easily startled and that he reexperienced the events just 
like being there.  He was alert and oriented in all four 
spheres.  His affect was sad and his mood was low.  His 
thought content was logical and goal directed.  There were no 
auditory hallucinations or delusions and his insight and 
judgment were in tact.  The diagnoses included PTSD.  The 
examiner commented that the veteran continued to have 
significant symptoms and continued to pursue a limited 
lifestyle.

The report of a June 1997 VA psychiatric examination reflects 
that the veteran had been married for 51 years.  The veteran 
complained of nightmares, flashbacks, and recurrent dreams.  
He indicated that as he was getting older his nerves were 
getting worse.  He was alert and cooperative.  His speech was 
of normal rate, coherent, and relevant.  He was oriented to 
time, date, person and place.  His affect was appropriate.  
His mood was quite nervous with minor depression.  He had no 
obsessional thoughts.  He had adequate insight into his 
problems.  The diagnoses included PTSD with anxiety disorder 
and his global assessment of functioning (GAF) was indicated 
to be 60,  including for the prior year.  

The veteran has been awarded a 50 percent evaluation for his 
anxiety with PTSD under Diagnostic Code 9411 of the Rating 
Schedule.  Prior to November 7, 1996, Diagnostic Code 9411 
provided that a 50 percent evaluation was for assignment 
where there was considerable social and industrial 
impairment.  A 70 percent evaluation was for assignment where 
there was severe social and industrial impairment.  From 
November 7, 1996, Diagnostic Code 9411 provides that a 
50 percent evaluation will be assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as; flattened effect; 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks more than one a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicide 
ideation; obsessional rituals which interfere with routine 
activity; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); and inability to establish and 
maintain effective relationships.  

A GAF of 51 to 60 reflects moderate symptoms or moderate 
difficulty in occupational functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV)

The record reflects that the veteran has remained oriented in 
all spheres throughout the course of his appeal.  Further, he 
has not had homicidal or suicidal ideation and he has 
maintained adequate insight and judgment.  While he does 
continue to have nightmares and take medication, he does not 
receive regular ongoing psychiatric care and his memory 
appears to be intact.  While the veteran does appear to have 
some difficulty in adapting to stressful circumstances, there 
is no neglect of personal appearance or hygiene and he does 
not have illogical obscure or irrelevant speech or near 
continuous panic or depression affecting his ability to 
function independently, appropriately and effectively.  
Neither does the record indicate that there is impaired 
impulse control.  There is no competent medical evidence of 
record that characterizes the veteran's anxiety with PTSD as 
severe and the GAF of 60 indicates no more than moderate 
symptoms.  On the basis of the above analysis a preponderance 
of the evidence is against a finding that the veteran's 
anxiety with PTSD is more than considerably disabling under 
the criteria in effect prior to November 7, 1996.  Further, 
on the basis of the above analysis, and the factors to be 
considered, a preponderance of the evidence is against an 
evaluation greater than 50 percent under the criteria in 
effect from November 7, 1996.  Accordingly, an evaluation 
greater than the 50 percent currently assigned for anxiety 
PTSD is not warranted. 

Left Ankle and Right Wrist

The report of a September 1994 VA orthopedic examination 
reflects that the veteran reported pain and stiffness in his 
left ankle and that it sprained easily.  He reported 
stiffness and aching in the right wrist and indicated that it 
was useless.  On examination there was no swelling of either 
the left foot or ankle or right wrist.  There was some 
deformity in the lateral aspect of the right wrist.  Range of 
motion of the right wrist was limited in flexion to 
50 degrees and in extension to 50 degrees.  Ulnar deviation 
was to 30 degrees.  Radial deviation was to 10 degrees.  
Supination was to 70 degrees and pronation was to 70 degrees.  
Left ankle dorsiflexion was to 5 degrees and plantar flexion 
was to 45 degrees.  X-rays of the left ankle were normal.  
X-rays of the right wrist revealed traumatic arthritis of the 
joints of the right wrist.  The diagnoses included traumatic 
arthritis of the right wrist, status post fracture of the 
right wrist with limited range of motion and no evidence of 
arthritis of the left ankle, but limited range of motion of 
that ankle and status post fracture of the left ankle.  The 
examiner commented that in regard to the veteran's 
unemployability due to the veteran's age and other 
debilitating conditions he probably was unemployable, but the 
examiner did not believe that the unemployability was 
secondary to the ankle or wrist injury.

The reports of December 1996 VA orthopedic examinations 
reflects that there was bony swelling around the ulnar border 
just proximal to the wrist joint.  There was no bony 
crepitation or pain or tenderness over the swelling.  Flexion 
of the right wrist was from 0 to 10 degrees and extension was 
from 0 to 35 degrees.  Ulnar deviation was from 0 to 10 
degrees and radial deviation was 0 to 5 degrees.  The 
diagnoses included degenerative joint disease of the radial 
and ulnar of the right hand.  

The report of a June 1997 VA orthopedic examination reflects 
that the veteran complained of pain and stiffness in the 
right wrist and left ankle.  He reported that he was not 
receiving any active medical care for these conditions.  
Examination of the left ankle revealed dorsiflexion to 
10 degrees and plantar flexion to 40 degrees.  Examination of 
the right wrist showed dorsiflexion to 30 degrees and palmar 
flexion to 30 degrees with good pronation and supination.  
X-rays of the left wrist revealed degenerative changes and 
X-rays of the left ankle and left foot were normal.  The 
diagnoses included chronic left wrist degenerative joint 
disease and chronic left ankle and foot tendinitis.  The 
examiner indicated that the claims file was reviewed.  

The veteran's service-connected residuals of fracture of the 
left foot cuboid bone at ankle level have been evaluated 
under the provisions of Diagnostic Code 5271 of the Rating 
Schedule.  Diagnostic Code 5271 provides that moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation.  Marked limitation of motion of the ankle 
warrants a 20 percent evaluation.  Diagnostic Code 5270 
provides that ankylosis of the ankle in plantar flexion 
between 30 and 40 degrees or in dorsiflexion between 0 and 10 
degrees warrants a 30 percent evaluation.  Diagnostic 
Code 5284 provides that for moderately severe injuries of the 
foot a 20 percent evaluation is warranted.  For severe 
injuries of the foot a 30 percent evaluation is warranted.

There is no competent medical evidence that reflects that 
even with the consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the veteran experiences ankylosis of the right ankle, or the 
functional equivalent thereof.  Therefore, a higher 
evaluation under Diagnostic Code 5270 is not warranted.  
Further, there is no competent medical evidence that 
indicates that the veteran experiences a severe left foot 
disability warranting a higher evaluation under Diagnostic 
Code 5284.  A 20 percent evaluation assigned under Diagnostic 
Code 5271 is the highest evaluation under that diagnostic 
code.  Accordingly, a preponderance of the evidence is 
against an evaluation greater than the 20 percent that has 
been granted herein.

The veteran's Colles fracture of the right wrist with 
traumatic arthritis has been evaluated under the provisions 
of Diagnostic Codes 5010 and 5215.  Diagnostic Code 5010 
provides that traumatic arthritis will be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis will be rated based on limitation of 
motion with a 10 percent evaluation being assigned for a 
major joint where there is limitation of motion.  Diagnostic 
Code 5215 provides that a 10 percent evaluation will be 
assigned where there is limitation of motion of the wrist in 
dorsiflexion to less than 15 degrees or in palmar flexion in 
line with the forearm.  Diagnostic Code 5214 provides that 
where there is ankylosis of the wrist in 20 to 30 degrees' 
dorsiflexion a 30 percent evaluation will be assigned for the 
major extremity.  There is no competent medical evidence that 
reflects that even with consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, the veteran 
experiences ankylosis of the right wrist, or the functional 
equivalent thereof.  He has been assigned the highest 
schedular evaluation available under Diagnostic Code 5215.  
Accordingly, a preponderance of the evidence is against an 
evaluation greater than the 10 percent assigned for his 
service-connected right wrist disability. 

Individual Unemployability

The veteran's compensable service-connected disabilities have 
been set forth above.  The combined service-connected 
disability evaluation is 60 percent.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable at 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  Thus, the veteran does not meet the percentage 
criteria for the assignment of a total rating based upon 
individual unemployability.  Legal authority also provides 
that total disability ratings for compensation may be 
assigned where the schedular rating for the service-connected 
disabilities is less than 100 percent, and when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
This includes consideration of such factors as the extent of 
the service-connected disabilities, and employment and 
educational background.  38 C.F.R. §§ 3.321(b)(1), 3.340, 
3.341, 4.16, 4.19.  

The veteran has reported during various examinations a 
seventh or eighth grade education and, at the time he 
submitted his application in December 1994, a 10th grade 
education.  He has reported occupational experience as a 
laborer and factory worker.  He has indicated that he has not 
worked since 1958.  Although the veteran has indicated his 
belief that he is unemployable due to his service-connected 
anxiety with PTSD, left foot and ankle, and right wrist 
disabilities, he is not qualified, as a lay person, to 
furnish medical opinions or diagnoses or provide medical 
etiologies.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The veteran has submitted records and decisions from the 
Social Security Administration which reflect that this entity 
found the veteran not to be totally disabled as a result of 
fractures of the right wrist and left ankle and other 
physical and emotional impairment prior to 1951.  The 
competent medical evidence reflects that the veteran is not 
unemployable as a result of his service-connected left foot 
and ankle and right wrist disabilities and that, while he has 
difficulty adjusting to daily life his GAF is 60 reflecting 
moderate symptoms related to his mental illness, indicating 
moderate difficulty in occupational functioning and conflicts 
with peers and co-workers, thereby implying that he is not 
unemployable due to his anxiety with PTSD.  While the veteran 
has been unemployed for a number of years, the competent 
medical evidence does not indicate that his service-connected 
disabilities have precluded him from seeking or maintaining 
all employment for which he is qualified, but rather the 
competent medical evidence supports a finding that his 
service-connected disabilities do not prevent him from being 
employed.  Accordingly, based on the above analysis, a 
preponderance of the evidence establishes that the veteran's 
service-connected disabilities alone are not of a nature and 
severity, bearing in mind his occupational and educational 
background, without regard to his age, to prevent gainful 
employment in the area of his work experience.  He is not 
individually unemployable by reason of service-connected 
disabilities alone, and a total rating for compensation is 
not warranted.  The preponderance of the evidence is against 
the claim for a total rating for compensation purposes based 
on individual unemployability.  


ORDER

An increased rating for anxiety with PTSD is denied.  

An increased rating for residuals of fracture of the left 
foot cuboid bone at ankle level is denied.  

An increased rating for Colles fracture of the right wrist 
with traumatic arthritis is denied.  

A total rating for compensation purposes based on individual 
unemployability is denied.   



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 


